White, Presiding Judge.
On this appeal the Assistant Attorney General, on the part of the State, confesses error. Appellant was indicted for horse theft. When the case was called for trial the State announced ready and the defendant announced not ready, because he had been in custody since his arrest and had never been served with a copy of the indictment preferred against him. He demanded a copy of the indictment and a postponement of the trial for two days after service thereof. A postponement was refused by the court, who ordered a copy of the indictment to be prepared and served instanter, which was done, and then, over objections of defendant, the court ordered him to announce and proceeded with the trial.
It is provided by statute that in every case of felony when the accused is in custody, as soon as the indictment against him is presented, a certified copy of the same shall be made out and *618served upon him (Code Crim. Proc., arts. 504, 505), audit is further expressly provided that “in cases where the defendant is entitled to be served with a copy of the indictment he shall be allowed two days time to file written pleadings after such service. (Code Crim. Proc. , art. 532.)
Opinion delivered June 13, 1888.
Because the court erred in refusing to postpone the trial for two days, after service of the indictment, at the request of defendant, the judgment is reversed and the cause remanded.

jReversed and remanded.